     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 1 of 17 Page ID #:105




 1     RACHEL E. KAUFMAN (SBN 259353)
 2     KAUFMAN P.A.
       400 NW 26th Street
 3     Miami, FL 33127
 4     Telephone: (305) 469-5881
       rachel@kaufmanpa.com
 5
       Attorney for Plaintiff and the Putative Class
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
10                       CENTRAL DISTRICT OF CALIFORNIA
11     Jorge Valdes,                            )   Case No. 8:20-cv-00469-JLS-DFM
                                                )
12                                              )
                          Plaintiff,            )
13                                              )   ORDER ON
                                                )
                          v.                    )   STIPULATION AND PROPOSED
14                                              )   PROTECTIVE ORDER
15
                                                )
       Preferred Group Properties, Inc.,        )
                                                )
16                                              )
                          Defendants.           )
17                                              )
18
19           1.     PURPOSES AND LIMITATIONS
20           Discovery in this action is likely to involve production of confidential,
21     proprietary or private information for which special protection from public
22     disclosure and from use for any purpose other than pursuing this litigation may
23     be warranted. Accordingly, the parties hereby stipulate to and petition the
24     Court to enter the following Stipulated Protective Order. The parties
25     acknowledge that this Order does not confer blanket protections on all
26
       disclosures or responses to discovery and that the protection it affords from
27
28
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 2 of 17 Page ID #:106




 1     public disclosure and use extends only to the limited information or items that
 2     are entitled to confidential treatment under the applicable legal principles.
 3           2.        GOOD CAUSE STATEMENT
 4           This action is likely to involve trade secrets, personally identifiable
 5     information, customer and pricing lists and other valuable research,
 6
       development, commercial, financial, technical and/or proprietary information
 7
       for which special protection from public disclosure and from use for any
 8
       purpose other than prosecution of this action is warranted. Such confidential
 9
       and proprietary materials and information consist of, among other things,
10
       confidential business or financial information, information regarding
11
       confidential business practices, or other confidential research, development, or
12
       commercial information (including information implicating privacy rights of
13
       third parties), information otherwise generally unavailable to the public, or
14
       which may be privileged or otherwise protected from disclosure under state or
15
       federal statutes, court rules, case decisions, or common law. Accordingly, to
16
       expedite the flow of information, to facilitate the prompt resolution of disputes
17
18
       over confidentiality of discovery materials, to adequately protect information

19     the parties are entitled to keep confidential, to ensure that the parties are

20     permitted reasonable necessary uses of such material in preparation for and in
21     the conduct of trial, to address their handling at the end of the litigation, and
22     serve the ends of justice, a protective order for such information is justified in
23     this matter. It is the intent of the parties that information will not be designated
24     as confidential for tactical reasons and that nothing be so designated without a
25     good faith belief that it has been maintained in a confidential, non-public
26     manner, and there is good cause why it should not be part of the public record
27     of this case.
28

                                                2
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 3 of 17 Page ID #:107




 1
 2           3.    ACKNOWLEDGMENT OF UNDER SEAL FILING
 3                 PROCEDURE
 4           The parties further acknowledge, as set forth in Section 14.3, below, that
 5     this Stipulated Protective Order does not entitle them to file confidential
 6
       information under seal; Local Civil Rule 79-5 sets forth the procedures that
 7
       must be followed and the standards that will be applied when a party seeks
 8
       permission from the court to file material under seal. There is a strong
 9
       presumption that the public has a right of access to judicial proceedings and
10
       records in civil cases. In connection with non-dispositive motions, good cause
11
       must be shown to support a filing under seal. See Kamakana v. City and
12
       County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
13
       Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
14
       Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
15
       protective orders require good cause showing), and a specific showing of good
16
       cause or compelling reasons with proper evidentiary support and legal
17
18
       justification, must be made with respect to Protected Material that a party

19     seeks to file under seal. The parties’ mere designation of Disclosure or

20     Discovery Material as CONFIDENTIAL does not— without the submission
21     of competent evidence by declaration, establishing that the material sought to
22     be filed under seal qualifies as confidential, privileged, or otherwise
23     protectable—constitute good cause.
24           Further, if a party requests sealing related to a dispositive motion or trial,
25     then compelling reasons, not only good cause, for the sealing must be shown,
26     and the relief sought shall be narrowly tailored to serve the specific interest to
27     be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
28     Cir. 2010). For each item or type of information, document, or thing sought to

                                                3
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 4 of 17 Page ID #:108




 1     be filed or introduced under seal, the party seeking protection must articulate
 2     compelling reasons, supported by specific facts and legal justification, for the
 3     requested sealing order. Again, competent evidence supporting the application
 4     to file documents under seal must be provided by declaration.
 5           Any document that is not confidential, privileged, or otherwise
 6
       protectable in its entirety will not be filed under seal if the confidential portions
 7
       can be redacted. If documents can be redacted, then a redacted version for
 8
       public viewing, omitting only the confidential, privileged, or otherwise
 9
       protectable portions of the document, shall be filed. Any application that seeks
10
       to file documents under seal in their entirety should include an explanation of
11
       why redaction is not feasible.
12
             4.     DEFINITIONS
13
             4.1    Action: Valdes v. Preferred Group Properties, Inc., No. 8:20-cv-00469-
14
       JLS-DFM (C.D. Cal.).
15
             4.2    Challenging Party: a Party or Non-Party that challenges the
16
17
       designation of information or items under this Order.

18           4.3    “CONFIDENTIAL” Information or Items: information

19     (regardless of how it is generated, stored or maintained) or tangible things that

20     qualify for protection under Federal Rule of Civil Procedure 26(c), and as
21     specified above in the Good Cause Statement.
22           4.4    Counsel: Outside Counsel of Record and House Counsel (as well
23     as their support staff).
24           4.5    Designating Party: a Party or Non-Party that designates
25     information or items that it produces in disclosures or in responses to discovery
26     as “CONFIDENTIAL.”
27           4.6    Disclosure or Discovery Material: all items or information,
28     regardless of the medium or manner in which it is generated, stored, or

                                                 4
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 5 of 17 Page ID #:109




 1     maintained (including, among other things, testimony, transcripts, and tangible
 2     things), that are produced or generated in disclosures or responses to discovery.
 3           4.7    Expert: a person with specialized knowledge or experience in a
 4     matter pertinent to the litigation who has been retained by a Party or its
 5     counsel to serve as an expert witness or as a consultant in this Action.
 6
             4.8    House Counsel: attorneys who are employees of a party to this
 7
       Action. House Counsel does not include Outside Counsel of Record or any
 8
       other outside counsel.
 9
             4.9    Non-Party: any natural person, partnership, corporation,
10
       association or other legal entity not named as a Party to this action.
11
             4.10 Outside Counsel of Record: attorneys who are not employees of a
12
       party to this Action but are retained to represent a party to this Action and
13
       have appeared in this Action on behalf of that party or are affiliated with a law
14
       firm that has appeared on behalf of that party, and includes support staff.
15
             4.11 Party: any party to this Action, including all of its officers,
16
       directors, employees, consultants, retained experts, and Outside Counsel of
17
18
       Record (and their support staffs).

19           4.12 Producing Party: a Party or Non-Party that produces Disclosure or

20     Discovery Material in this Action.
21           4.13 Professional Vendors: persons or entities that provide litigation
22     support services (e.g., photocopying, videotaping, translating, preparing
23     exhibits or demonstrations, and organizing, storing, or retrieving data in any
24     form or medium) and their employees and subcontractors.
25           4.14 Protected Material: any Disclosure or Discovery Material that is
26     designated as “CONFIDENTIAL.”
27           4.15   Receiving Party: a Party that receives Disclosure or Discovery
28     Material from a Producing Party.

                                               5
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 6 of 17 Page ID #:110




 1           5.    SCOPE
 2           The protections conferred by this Stipulation and Order cover not only
 3     Protected Material (as defined above), but also (1) any information copied or
 4     extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5     compilations of Protected Material; and (3) any testimony, conversations, or
 6
       presentations by Parties or their Counsel that might reveal Protected Material.
 7
             Any use of Protected Material at trial shall be governed by the orders of
 8
       the trial judge and other applicable authorities. This Order does not govern the
 9
       use of Protected Material at trial.
10
             6.    DURATION
11
             Once a case proceeds to trial, information that was designated as
12
       CONFIDENTIAL or maintained pursuant to this protective order used or
13
       introduced as an exhibit at trial becomes public and will be presumptively
14
       available to all members of the public, including the press, unless compelling
15
       reasons supported by specific factual findings to proceed otherwise are made to
16
       the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
17
18
       (distinguishing “good cause” showing for sealing documents produced in

19     discovery from “compelling reasons” standard when merits-related documents

20     are part of court record). Accordingly, the terms of this protective order do not
21     extend beyond the commencement of the trial.
22           7.    DESIGNATING PROTECTED MATERIAL
23           7.1   Exercise of Restraint and Care in Designating Material for
24                 Protection. Each Party or Non-Party that designates information
25     or items for protection under this Order must take care to limit any such
26     designation to specific material that qualifies under the appropriate standards.
27     The Designating Party must designate for protection only those parts of
28     material, documents, items or oral or written communications that qualify so

                                               6
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 7 of 17 Page ID #:111




 1     that other portions of the material, documents, items or communications for
 2     which protection is not warranted are not swept unjustifiably within the ambit
 3     of this Order.
 4           Mass, indiscriminate or routinized designations are prohibited.
 5     Designations that are shown to be clearly unjustified or that have been made
 6
       for an improper purpose (e.g., to unnecessarily encumber the case development
 7
       process or to impose unnecessary expenses and burdens on other parties) may
 8
       expose the Designating Party to sanctions.
 9
             If it comes to a Designating Party’s attention that information or items
10
       that it designated for protection do not qualify for protection, that Designating
11
       Party must promptly notify all other Parties that it is withdrawing the
12
       inapplicable designation.
13
             7.2   Manner and Timing of Designations. Except as otherwise
14
       provided in this Order, or as otherwise stipulated or ordered, Disclosure of
15
       Discovery Material that qualifies for protection under this Order must be
16
       clearly so designated before the material is disclosed or produced.
17
18
             Designation in conformity with this Order requires:

19                 (a) for information in documentary form (e.g., paper or electronic

20     documents, but excluding transcripts of depositions or other pretrial or trial
21     proceedings), that the Producing Party affix at a minimum, the legend
22     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
23     that contains protected material. If only a portion of the material on a page
24     qualifies for protection, the Producing Party also must clearly identify the
25     protected portion(s) (e.g., by making appropriate markings in the margins).
26           A Party or Non-Party that makes original documents available for
27     inspection need not designate them for protection until after the inspecting
28     Party has indicated which documents it would like copied and produced.

                                               7
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 8 of 17 Page ID #:112




 1     During the inspection and before the designation, all of the material made
 2     available for inspection shall be deemed “CONFIDENTIAL.” After the
 3     inspecting Party has identified the documents it wants copied and produced,
 4     the Producing Party must determine which documents, or portions thereof,
 5     qualify for protection under this Order. Then, before producing the specified
 6
       documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 7
       each page that contains Protected Material. If only a portion of the material on
 8
       a page qualifies for protection, the Producing Party also must clearly identify
 9
       the protected portion(s) (e.g., by making appropriate markings in the margins).
10
                   (b) for testimony given in depositions that the Designating Party
11
       identifies the Disclosure or Discovery Material on the record, before the close
12
       of the deposition all protected testimony.
13
                   (c) for information produced in some form other than
14
       documentary and for any other tangible items, that the Producing Party affix
15
       in a prominent place on the exterior of the container or containers in which the
16
       information is stored the legend “CONFIDENTIAL.” If only a portion or
17
18
       portions of the information warrants protection, the Producing Party, to the

19     extent practicable, shall identify the protected portion(s).

20           7.3   Inadvertent Failures to Designate. If timely corrected, an
21     inadvertent failure to designate qualified information or items does not,
22     standing alone, waive the Designating Party’s right to secure protection under
23     this Order for such material. Upon timely correction of a designation, the
24     Receiving Party must make reasonable efforts to assure that the material is
25     treated in accordance with the provisions of this Order.
26
27
28

                                                8
     Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 9 of 17 Page ID #:113




 1           8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2           8.1. Timing of Challenges. Any Party or Non-Party may challenge a
 3     designation of confidentiality at any time that is consistent with the Court’s
 4     Scheduling Order.
 5           8.2   Meet and Confer. The Challenging Party shall initiate the dispute
 6
       resolution process under Local Rule 37-1 et seq.
 7
             8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
 8
       joint stipulation pursuant to Local Rule 37-2.
 9
             8.4 The burden of persuasion in any such challenge proceeding shall be
10
       on the Designating Party. Frivolous challenges, and those made for an
11
       improper purpose (e.g., to harass or impose unnecessary expenses and burdens
12
       on other parties) may expose the Challenging Party to sanctions. Unless the
13
       Designating Party has waived or withdrawn the confidentiality designation, all
14
       parties shall continue to afford the material in question the level of protection
15
       to which it is entitled under the Producing Party’s designation until the Court
16
       rules on the challenge.
17
18           9.    ACCESS TO AND USE OF PROTECTED MATERIAL
19           9.1 Basic Principles. A Receiving Party may use Protected Material that
20     is disclosed or produced by another Party or by a Non-Party in connection
21
       with this Action only for prosecuting, defending or attempting to settle this
22
       Action. Such Protected Material may be disclosed only to the categories of
23
       persons and under the conditions described in this Order. When the Action has
24
       been terminated, a Receiving Party must comply with the provisions of section
25
       15 below (FINAL DISPOSITION).
26
27
28

                                                9
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 10 of 17 Page ID #:114




 1         Protected Material must be stored and maintained by a Receiving Party
 2   at a location and in a secure manner that ensures that access is limited to the
 3   persons authorized under this Order.
 4         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating
 6
     Party, a Receiving Party may disclose any information or item designated
 7
     “CONFIDENTIAL” only to:
 8
                 (a) the Receiving Party’s Outside Counsel of Record in this
 9
     Action, as well as employees of said Outside Counsel of Record to whom it is
10
     reasonably necessary to disclose the information for this Action;
11
                 (b) the officers, directors, and employees (including House
12
     Counsel) of the Receiving Party to whom disclosure is reasonably necessary
13
     for this Action;
14
                 (c) Experts (as defined in this Order) of the Receiving Party to
15
     whom disclosure is reasonably necessary for this Action and who have signed
16
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17
18
                 (d) the court and its personnel;

19               (e) court reporters and their staff;

20               (f) professional jury or trial consultants, mock jurors, and
21   Professional Vendors to whom disclosure is reasonably necessary for this
22   Action and who have signed the “Acknowledgment and Agreement to Be
23   Bound” (Exhibit A);
24               (g) the author or recipient of a document containing the
25   information or a custodian or other person who otherwise possessed or knew
26   the information;
27               (h) during their depositions, witnesses, and attorneys for witnesses,
28   in the Action to whom disclosure is reasonably necessary provided: (1) the

                                             10
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 11 of 17 Page ID #:115




 1   deposing party requests that the witness sign the form attached as Exhibit A
 2   hereto; and (2) they will not be permitted to keep any confidential information
 3   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
 4   A), unless otherwise agreed by the Designating Party or ordered by the court.
 5   Pages of transcribed deposition testimony or exhibits to depositions that reveal
 6
     Protected Material may be separately bound by the court reporter and may not
 7
     be disclosed to anyone except as permitted under this Stipulated Protective
 8
     Order; and
 9
                    (i) any mediators or settlement officers and their supporting
10
     personnel, mutually agreed upon by any of the parties engaged in settlement
11
     discussions.
12
           10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
13                  PRODUCED IN OTHER LITIGATION
14
           If a Party is served with a subpoena or a court order issued in other
15
     litigation that compels disclosure of any information or items designated in this
16
     Action as “CONFIDENTIAL,” that Party must:
17
18
                    (a) promptly notify in writing the Designating Party. Such

19   notification shall include a copy of the subpoena or court order;

20                  (b) promptly notify in writing the party who caused the subpoena
21   or order to issue in the other litigation that some or all of the material covered
22   by the subpoena or order is subject to this Protective Order. Such notification
23   shall include a copy of this Stipulated Protective Order; and
24                  (c) cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected. If
26   the Designating Party timely seeks a protective order, the Party served with the
27   subpoena or court order shall not produce any information designated in this
28   action as “CONFIDENTIAL” before a determination by the court from which

                                               11
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 12 of 17 Page ID #:116




 1   the subpoena or order issued, unless the Party has obtained the Designating
 2   Party’s permission. The Designating Party shall bear the burden and expense
 3   of seeking protection in that court of its confidential material and nothing in
 4   these provisions should be construed as authorizing or encouraging a
 5   Receiving Party in this Action to disobey a lawful directive from another court.
 6
 7
           11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                 BE PRODUCED IN THIS LITIGATION
 8
 9               (a) The terms of this Order are applicable to information produced

10   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
11   information produced by Non-Parties in connection with this litigation is
12   protected by the remedies and relief provided by this Order. Nothing in these
13   provisions should be construed as prohibiting a Non-Party from seeking
14   additional protections.
15               (b) In the event that a Party is required, by a valid discovery
16   request, to produce a Non-Party’s confidential information in its possession,
17   and the Party is subject to an agreement with the Non-Party not to produce the
18   Non-Party’s confidential information, then the Party shall:
19               (1) promptly notify in writing the Requesting Party and the Non-
20   Party that some or all of the information requested is subject to a
21
     confidentiality agreement with a Non-Party;
22
                 (2) promptly provide the Non-Party with a copy of the Stipulated
23
     Protective Order in this Action, the relevant discovery request(s), and a
24
     reasonably specific description of the information requested; and
25
                 (3) make the information requested available for inspection by the
26
     Non-Party, if requested.
27
                 (c) If the Non-Party fails to seek a protective order from this court
28

                                             12
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 13 of 17 Page ID #:117




 1   within 14 days of receiving the notice and accompanying information, the
 2   Receiving Party may produce the Non-Party’s confidential information
 3   responsive to the discovery request. If the Non-Party timely seeks a protective
 4   order, the Receiving Party shall not produce any information in its possession
 5   or control that is subject to the confidentiality agreement with the Non-Party
 6
     before a determination by the court. Absent a court order to the contrary, the
 7
     Non-Party shall bear the burden and expense of seeking protection in this court
 8
     of its Protected Material.
 9
           12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
10                MATERIAL
11
           If a Receiving Party learns that, by inadvertence or otherwise, it has
12
     disclosed Protected Material to any person or in any circumstance not
13
     authorized under this Stipulated Protective Order, the Receiving Party must
14
     immediately (a) notify in writing the Designating Party of the unauthorized
15
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
16
     Protected Material, (c) inform the person or persons to whom unauthorized
17
18
     disclosures were made of all the terms of this Order, and (d) request such

19   person or persons to execute the “Acknowledgment an Agreement to Be

20   Bound” attached hereto as Exhibit A.
21         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                  OTHERWISE PROTECTED MATERIAL
22
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other
25   protection, the obligations of the Receiving Parties are those set forth in
26   Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
27   modify whatever procedure may be established in an e-discovery order that
28   provides for production without prior privilege review. Pursuant to Federal

                                              13
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 14 of 17 Page ID #:118




 1   Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
 2   the effect of disclosure of a communication or information covered by the
 3   attorney-client privilege or work product protection, the parties may
 4   incorporate their agreement in the stipulated protective order submitted to the
 5   court.
 6
              14.   MISCELLANEOUS
 7
              14.1 Right to Further Relief. Nothing in this Order abridges the right of
 8
     any person to seek its modification by the Court in the future.
 9
              14.2 Right to Assert Other Objections. By stipulating to the entry of this
10
     Protective Order, no Party waives any right it otherwise would have to object
11
     to disclosing or producing any information or item on any ground not
12
     addressed in this Stipulated Protective Order. Similarly, no Party waives any
13
     right to object on any ground to use in evidence of any of the material covered
14
     by this Protective Order.
15
              14.3 Filing Protected Material. A Party that seeks to file under seal any
16
     Protected Material must comply with Local Civil Rule 79-5. Protected
17
18
     Material may only be filed under seal pursuant to a court order authorizing the

19   sealing of the specific Protected Material. If a Party’s request to file Protected

20   Material under seal is denied by the court, then the Receiving Party may file
21   the information in the public record unless otherwise instructed by the court.
22            15.   FINAL DISPOSITION
23            After the final disposition of this Action, as defined in paragraph 6,
24   within 60 days of a written request by the Designating Party, each Receiving
25   Party must return all Protected Material to the Producing Party or destroy such
26   material. As used in this subdivision, “all Protected Material” includes all
27   copies, abstracts, compilations, summaries, and any other format reproducing
28   or capturing any of the Protected Material. Whether the Protected Material is

                                               14
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 15 of 17 Page ID #:119




 1   returned or destroyed, the Receiving Party must submit a written certification
 2   to the Producing Party (and, if not the same person or entity, to the
 3   Designating Party) by the 60-day deadline that (1) identifies (by category,
 4   where appropriate) all the Protected Material that was returned or destroyed
 5   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 6
     compilations, summaries or any other format reproducing or capturing any of
 7
     the Protected Material. Notwithstanding this provision, Counsel are entitled to
 8
     retain an archival copy of all pleadings, motion papers, trial, deposition, and
 9
     hearing transcripts, legal memoranda, correspondence, deposition and trial
10
     exhibits, expert reports, attorney work product, and consultant and expert
11
     work product, even if such materials contain Protected Material. Any such
12
     archival copies that contain or constitute Protected Material remain subject to
13
     this Protective Order as set forth in Section 6 (DURATION).
14
           16.    VIOLATION
15
           Any violation of this Order may be punished by appropriate measures
16
     including, without limitation, contempt proceedings and/or monetary
17
18
     sanctions.

19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

20
21
     Dated: October 7, 2020               By: /s/ Rachel E. Kaufman
22                                           Rachel E. Kaufman
23                                           rachel@kaufmanpa.com
                                             KAUFMAN P.A.
24                                           400 NW 26th Street
25                                           Miami, FL 33127
                                             Telephone: (305) 469-5881
26
27                                        Counsel for Plaintiff and all others similarly
                                          situated
28

                                            15
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 16 of 17 Page ID #:120




 1
 2
 3
     Dated: October 7, 2020                  By: /s/ Stephen H. Turner
 4                                              Stephen H. Turner
 5                                              stephen.turner@lewisbrisbois.com
                                                LEWIS BRISBOIS BISGAARD & SMITH
 6                                              LLP
 7                                              633 W. 5th Street, Suite 4000
                                                Los Angeles, CA 90071
 8
                                                (213) 250-1800
 9
                                             Counsel for Defendant Harcourts Prime
10
                                             Properties
11
             ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(2)(i)
12
           Pursuant to Local Rule 5-4.3.4(2)(i), I, Rachel Kaufman, attest that all other
13
     signatories listed and on whose behalf the filing is submitted concur in this filing’s
14
     content and have authorized this filing.
15
16
17                                      By: /s/ Rachel E. Kaufman
                                            Rachel E. Kaufman
18
19
20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
            October 8, 2020
     DATED: _________________
23
24
25                                           ________ ________________________
26
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge
27
28

                                                16
 Case 8:20-cv-00469-JLS-DFM Document 21 Filed 10/08/20 Page 17 of 17 Page ID #:121




 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3
             I,                                  [print or type full name], of
 4
                    [print or type full address], declare under penalty of perjury that I have
 5
     read in its entirety and understand the Stipulated Protective Order that was issue by the
 6
 7   United States District Court for the Central District of California on [DATE] in the case

 8   of Valdes v. Preferred Group Properties, Inc., No. 8:20-cv-00469-JLS-DFM. I agree
 9
     to comply with and to be bound by all the terms of this Stipulated Protective Order and I
10
     understand and acknowledge that failure to so comply could expose me to sanctions and
11
12   punishment in the nature of contempt. I solemnly promise that I will not disclose in any

13   manner any information or item that is subject to this Stipulated Protective Order to any

14   person or entity except in strict compliance with the provisions of this Order.
15
             I further agree to submit to the jurisdiction of the United States District Court for
16
     the Central District of California for the purpose of enforcing the terms of this Stipulated
17
     Protective Order, even if such enforcement proceedings occur after termination of this
18
19   action. I hereby appoint                                  [print or type full name] of

20                                [print or type full address and telephone number] as my

21   California agent for service of process in connection with this action or any proceedings
22
     related to enforcement of this Stipulated Protective Order.
23
     Date:
24
     City and State where sworn and signed:
25
26   Printed Name:

27   Signature:
28

                                                   17
